Citation Nr: 1743829	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army on active duty from May 1958 to April 1961, from October 1961 to August 1962, and from September 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a September 2016 decision, the Board remanded this appeal for further development, which has been completed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a September 2016 decision, the Board remanded this appeal to, inter alia, schedule a VA examination to determine the current severity of the Veteran's PTSD.  The examination was conducted in February 2017 and a supplemental statement of the case (SSOC) was issued in April 2017.  Thereafter, the appeal was recertified to the Board in July 2017.  Since re-certification, the AOJ initiated a request for a new VA examination to determine the current severity of the Veteran's PTSD.  See Compensation and Pension Exam Inquiry (showing an open request for a "DBQ PSYCH PTSD Initial" initiated on Sept. 15, 2017); see also July 2017 VA Form 21-526EZ (Veteran filed a new claim for IR PTSD).  This new VA examination has not been completed and the request remains pending.  Accordingly, the Board finds that the record is currently incomplete.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  38 C.F.R. §§ 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Adjudication of the claim of entitlement to a TDIU is deferred because it is inextricably intertwined the claim of a higher rating for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Complete any ongoing development related to the claim of entitlement to an increased rating for PTSD.  The RO should associate a copy of the September 2017 VA examination with the claims file once completed.   

2.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




